Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle 8. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Allstar Marketing Group, LLC

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,
Plaintiff
V.

AKRONDH, BABYBABY 1314, BAILIXI05,

BUYCHEAPCOCOS, BUYCHEAPDOOR,
CATHERINE0S, DHFUNNYS, DHGATECOUION,
ENDISDHGATE, FACE SHIELDS WANG,
FACTORYSALECO, GADSDENGATE,

GATEMALL, JACK6666, PANDORAGATE,
PHOENIXGATE, SIHUAI09, STORESROOMSUI,
TEEMWAY SUMMER TOYS, WAUKEGANGATE
and ZXLCLOTHES15,

Defendants

 

 

MISCELLANEOUS ACTION
No. 21-me-411

fPROPOSED}
ORDER TEMPORARILY

SEALING FILE

FILED UNDER SEAL
 

On this day, the Court considered Plaintiffs Motion for Leave to File Case Under Seal and
it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated with
the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Fmancial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Jennifer De Marco and Jason M. Drangel and exhibits attached thereto
under seal for a period of one (1) week, or until further order by the Court.

The Clerk of the Court is directed to restrict access to this Order to the selected party
viewing level. The Clerk of the Court is directed to close this miscellaneous matter. It is also
hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the Clerk of the
Court shall have authority to provide Plaintiff with certified copies of any orders entered in this

matter while under seal.

SIGNED this 21 day of April ,2021, at 6:00

ZL La

P. Kevin Castel
United States District Judge

The terms of this sealing order shall expire m

21 days unless extended by the judge to Part I
whom the case is assigned. The clerk is

directed to restrict access to this order to the

selected party viewing level.
